Title: To Benjamin Franklin from Richard Peters, 31 May 1778
From: Peters, Richard
To: Franklin, Benjamin


Dear Sir
York May 31st. 1778
I have several Times troubled on the Subject of my Father’s Situation in England who if living must be necessitous or dependant upon Persons to whom I am convinced it is not agreeable to him to be under Obligations. In the Winter 1777 I heard he was dead I wrote you on the Matter. I have since heard of his being alive but altho’ I have written a great many Letters [and] I sent Bills of Exchange as long as I could procure them, he has it seems never heard from me for a long time and of Course recieved no Assistance. I have for 10 Months past endeavoured to keep all Observations out of my Letters which however just might be obnoxious to our Enemies. Yet some unfortunate Expression has perhaps damned all my Letters. I must therefore beg the Favour of you to endeavour to convey to my Father if living the true Situation of American Affairs and inform him of the Welfare of his Connexions here. And you can also inform him of the Connexion I have made as I believe Mrs. Peters is known to you. That I have served all his Papers expect in a few Days to be again in Possession of his Property in and about Philadelphia and wish him to come and spend his Days with me. Should you hear of his Death be pleased to inform me but if he is living pray get him a Supply of Cash which I will repay. I repeat what I have frequently written to you as I am fearful my Letters have miscarried. He lodged the last Time I heard of him at Mrs. Roberts’s near the County Hall Liverpoole. He has a Son Ralph Peters Barrister at Law in Liverpoole—sed cavete.
If my father continues his Sentiments with Regard to our Dispute he must envy you who are I believe much of his Age the Share you have had in bringing about so glorious and permanent a Revolution as this Country now does and forever will experience, at a Stage of Life when most People are incapable of even the common Bussiness of Life. For my Part I thank you as a Citizen of these States for your public Efforts and as an Individual am obliged to you for the favorable Attention you have paid to my private Concerns. For I have heard that you transmitted my Enquiries about my Father to England from whence I since heard. I need not tell you that British Tyranny is departing with a rapid Pace. Their Instruments are preparing to leave Philada. with Disgrace. Everything has the most promising Appearance and America I may now pronounce free and will be speedily great and happy. I do not know whether Mr. Bache is informed of this Conveyance therefore beg Leave to acquaint you that he Mrs. Bache and their little Girl are exceedingly well and preparing like myself for a triumphal Entry into Philadelphia. I am with real Esteem and Respect Your very obedient Servant
Richard Peters

P.S. Perhaps my Father might be persuaded to go to France or at least to deposit any Papers which would be of Consequence to his Family here in the Hands of yourself or of some Person you recommend.
Honble Dr Franklin

 
Addressed: Honble / Dr. Benjamin Franklin / Commissioner from the United States / of North America / near / Paris
Endorsed: Richard Peters abt his Father
Notation: Richard Peters York may 31. 1778
